Citation Nr: 1206393	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for asthma, claimed as a lung condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1964 to April 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board remanded this case for further development.  


FINDING OF FACT

The lay evidence of record shows continuity of the Veteran's asthma symptoms since military service.


CONCLUSION OF LAW

Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for asthma, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This requirement can be satisfied if the Veteran has the claimed disability either at the time a claim for VA disability compensation is filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran and his sisters have provided lay evidence of his breathing problems since service.  While the March 2008 VA examiner did not find evidence of asthma or any other lung disability, the record indicates that the Veteran has an albuterol inhaler for use as needed.  Moreover, the December 2010 VA examiner confirmed a diagnosis of bronchial asthma.  Thus, the current disability requirement has been met. 

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  The Board notes that the Veteran's service treatment records could not be located and that a formal finding of unavailability was issued in January 2007.  However, a search of Fort Dix, New Jersey, hospital records from 1964 confirmed the lay statements of the Veteran and his sisters regarding his hospitalization there from June 1964 to July 1964.  However, this condition was shown to have resolved and the record contains an opinion indicating that, because pneumonia is viral in nature, it would bear no relationship on his current diagnosis of asthma.  See April 2011 addendum to a December 2010VA examination.  

Despite the resolution of such pneumonia, in-service incurrence of a respiratory disorder is still shown here.  Indeed, lay statements from the Veteran and his sister indicate that he suffered from breathing problems dating back to service that have persisted to the present day.  Moreover, as lay persons, the Veteran and his sisters are competent to provide statements regarding lay-observable symptoms such as shortness of breath.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds no basis to discount the lay statements of record.  Again, no separation examination is available, so his symptomatology at discharge cannot otherwise be determined.  Moreover, the lay statements regarding his in-service hospitalization, while not ultimately relevant to the current claim, were consistent with the records later obtained from Fort Dix, which would tend to establish that the Veteran and his sister are accurate historians.  Moreover, their statements have been consistent over time and contain no information otherwise disproven in the record.  Therefore, the lay evidence indicating continuous breathing difficulties dating back to service is found to be credible.  Based on such continuity of symptomatology, an award of service connection is warranted here.  See 38 C.F.R. § 3.303(b).

In reaching the above conclusion, the Board again acknowledges the April 2011 opinion from a VA examiner in which he found it less likely than not that the current asthma was related to the in-service pneumonia.  However, the claim of service connection granted herein is not predicated on the in-service treatment for pneumonia.  Rather, it is based on the credible lay evidence demonstrating a history of breathing problems dating back to service and following the hospitalization for pneumonia.  Although the Veteran's assertions mistakenly attribute these symptoms to residuals from his in-service pneumonia, this mistaken etiology does not weaken his credibility in terms of his ability to state that he observed shortness of breath and difficulty breathing during service, after his hospitalization.

In conclusion, the record supports a grant of service connection for a respiratory disability manifested by asthma.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for asthma is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


